Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2005

In Re: Johnny Lopez
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4525




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Johnny Lopez " (2005). 2005 Decisions. Paper 145.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/145


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-2                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-4525
                                   ________________

                              IN RE: JOHNNY LOPEZ,
                                                 Petitioner
                       ____________________________________

                      On Petition for a Writ of Mandamus from the
                           United States District Court for the
                                   District of Delaware
                        (Related to D. Del. Civ. No. 05-cv-00019)
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   November 4, 2005

     Before: CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES

                                  Filed : December 7, 2005


                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Johnny Lopez has filed a mandamus petition pursuant to 28 U.S.C. § 1651,

seeking to compel the United States District Court for the District of Delaware to sign all

orders it issues and to order the respondents in the underlying habeas corpus proceeding

to sign all motions and pleadings submitted to the court. We will deny the petition.

                                             1
              It appears that counsel for the habeas respondents filed a motion on April

14, 2005, seeking an extension of time in which to file an answer to Lopez’s habeas

corpus petition using CM/ECF. The CM/ECF system is a relatively new case

management system implemented in the Federal Judiciary which allows courts to accept

filings and provide access to filed documents over the Internet. As set forth in the District

Court’s Standing Order of February 8, 2005, “CM/ECF permits electronic filing, signing,

and verification of pleadings and other papers with the Clerk of Court through the Court’s

public web site ... and authorizes the Clerk of Court to serve notice of orders and

judgments electronically.” Congress recognized the validity of electronic signatures with

the passage of the Electronic Signatures Act in 2000, and electronic filing in the District

Court for the District of Delaware went into effect on March 1, 2005. The District Court

thus accepted the motion for docketing, and granted the habeas respondents’ request.

Lopez was notified of the extension by an unsigned service copy of the District Court’s

order. Claiming an entitlement to a hand-written signature on every motion submitted

and on every order issued, Lopez seeks mandamus relief from this Court.

              The writ of mandamus is an extraordinary remedy. To justify the Court’s

use of this remedy, a petitioner must demonstrate that he has a clear and indisputable right

to issuance of the writ. Kerr v. United States District Court, 426 U.S. 394, 403 (1976);

DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). No such showing has been made in

the instant case.



                                              2
              The motion submitted by the habeas respondents contains the electronic

signature of the Deputy Attorney General who filed it and complies with the District

Court’s Administrative Procedures Governing Filing and Service by Electronic Means.

As set forth in Section (H)(1) of those procedures, “[t]he user login and password

required to submit documents to CM/ECF shall serve as that user’s signature for purposes

of Fed. R. Civ. P. 11 and for all other purposes under the Federal Rules of Civil

Procedure and the Local Rules of this Court.” Counsel included a signature block, set

forth her name, address, telephone number and e-mail address, and typed her name

preceded by a “/s/.” See id. Additionally, respondents’ motion includes a certificate of

service stating that the motion has been filed electronically as required by Section (E)(3)

of the District Court’s Standing Order. As for the order issued by the District Court,

Lopez points to no legal authority requiring that a signature appear on a court-issued

order and we have found none. In accordance with Section (K)(2) of the District Court’s

Administrative Procedures, a text entry granting the motion was placed upon the docket

and Lopez was provided a copy of the order. If Lopez has any concerns as to whether the

respondents in his habeas proceeding truly filed a motion that was served upon him or

whether the court actually issued an order of which he received notice, he need merely

review the District Court docket sheet for confirmation.

              Accordingly, for the foregoing reasons, the petition for a writ of mandamus

will be denied.



                                             3